UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX annual report of proxy voting record of registered management investment company Investment Company Act file number: 811- 7512 Dreyfus Premier Worldwide Growth Fund, Inc. (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: July 1, 2014-June 30, 2015 Item 1. Proxy Voting Record Dreyfus Premier Worldwide Growth Fund, Inc. Dreyfus Worldwide Growth Fund ABBOTT LABORATORIES Ticker: ABT Security ID: 002824100 Meeting Date: APR 24, 2015 Meeting Type: Annual Record Date: FEB 25, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Alpern For For Management 1.2 Elect Director Roxanne S. Austin For For Management 1.3 Elect Director Sally E. Blount For For Management 1.4 Elect Director W. James Farrell For For Management 1.5 Elect Director Edward M. Liddy For For Management 1.6 Elect Director Nancy McKinstry For For Management 1.7 Elect Director Phebe N. Novakovic For For Management 1.8 Elect Director William A. Osborn For For Management 1.9 Elect Director Samuel C. Scott, III For For Management 1.10 Elect Director Glenn F. Tilton For For Management 1.11 Elect Director Miles D. White For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Products Containing GE Against Against Shareholder Ingredients 5 Require Independent Board Chairman Against Against Shareholder ABBVIE INC. Ticker: ABBV Security ID: 00287Y109 Meeting Date: MAY 08, 2015 Meeting Type: Annual Record Date: MAR 11, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Roxanne S. Austin For For Management 1.2 Elect Director Richard A. Gonzalez For For Management 1.3 Elect Director Glenn F. Tilton For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ACE LIMITED Ticker: ACE Security ID: H0023R105 Meeting Date: MAY 21, 2015 Meeting Type: Annual Record Date: MAR 27, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2.1 Allocate Disposable Profit For For Management 2.2 Approve Dividend Distribution From For For Management Legal Reserves Through Capital Contributions Reserve Subaccount 3 Approve Discharge of Board and Senior For For Management Management 4.1 Ratify PricewaterhouseCoopers AG For For Management (Zurich) as Auditors 4.2 Ratify PricewaterhouseCoopers LLP For For Management (United States) as Independent Registered Accounting Firm as Auditors 4.3 Ratify BDO AG (Zurich) as Special For For Management Auditors 5.1 Elect Director Evan G. Greenberg For For Management 5.2 Elect Director Robert M. Hernandez For For Management 5.3 Elect Director Michael G. Atieh For For Management 5.4 Elect Director Mary A. Cirillo For For Management 5.5 Elect Director Michael P. Connors For For Management 5.6 Elect Director John Edwardson For For Management 5.7 Elect Director Peter Menikoff For For Management 5.8 Elect Director Leo F. Mullin For For Management 5.9 Elect Director Kimberly Ross For For Management 5.10 Elect Director Robert Scully For For Management 5.11 Elect Director Eugene B. Shanks, Jr. For For Management 5.12 Elect Director Theodore E. Shasta For For Management 5.13 Elect Director David Sidwell For For Management 5.14 Elect Director Olivier Steimer For For Management 6 Elect Evan G. Greenberg as Board For For Management Chairman 7.1 Appoint Michael P. Connors as Member For For Management of the Compensation Committee 7.2 Appoint Mary A. Cirillo as Member of For For Management the Compensation Committee 7.3 Appoint John Edwardson as Member of For For Management the Compensation Committee 7.4 Appoint Robert M. Hernandez as Member For For Management of the Compensation Committee 8 Designate Homburger AG as Independent For For Management Proxy 9 Amend Articles Re: Implement New For For Management Requirements Regarding Elections, Related Corporate Governance and Certain Other Matters 10 Amend Articles Re: Implement New For For Management Requirements Regarding the Compensation of the Board of Directors and Executive Management and Related Matters 11.1 Approve Compensation of the Board of For For Management Directors until the Next Annual General Meeting 11.2 Approve Compensation of Executive For For Management Management for the Next Calendar Year 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Transact Other Business (Voting) For Against Management ALTRIA GROUP, INC. Ticker: MO Security ID: 02209S103 Meeting Date: MAY 20, 2015 Meeting Type: Annual Record Date: MAR
